DETAILED ACTION
	Claims 1-6, 11-19 and 21-31 are currently pending.  Claims 1-4, 11-15, 17-19, 23 and 29-31 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
The prior objection of claim 7 over “amid” is withdrawn as a result of the cancelation of claim 7.
The prior rejection of claims 7-8 under 112 (a) is withdrawn as a result of the cancellation of claims 7-8.
The prior rejection of claims 7-8 and 29-31 under 112(b) is withdrawn as a result of the cancelation of claims 7-8 and the amendment of claims 29-31 to recite immediate release dosage form.
37 CFR 1.132 Declaration
The examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Dr.  Salah Ahmed filed on 12/03/2021.
The Declaration under 37 CFR 1.132 filed 12/03/2021 is insufficient to overcome the rejection of claims 1-4, 7, 11-15, 17-19 and 29-31 under 35 U.S.C. 103 as being unpatentable over US 2006/0154918, US 2002/0160967 and US 2008/0247957  and claims 8 and 20 under 35 U.S.C. 103 as being unpatentable over US 2006/0154918, US 2002/0160967 and US 2008/0247957 as applied to claims 1-4, 7, 11-15, 17-19 and 
Declarant states that the claimed specific combination of elements at the indicated concentrations provides a formulation that is stable, i.e. without particle agglomeration, has a specific viscosity suitable for administration, is thixotropic and provides for an in vivo release of the active pharmaceutical ingredient over a period of greater than about 1 week.
In response, as stated by Applicant the specific concentration and elements result in the presented superior results.  The instant claims are directed to a broad concentration of lurasidone and amphiphilic agent, wherein the element of amphiphilic agent is also broad.
Applicant presents data wherein lurasidone is at 30 wt% it is to viscous to be injected.  Applicant presented data wherein no amphiphilic agent is used results in failed visual inspection as the product showed significant change in color form off white to dark brown.  Applicant presents data containing 20% benzyl alcohol which resulted in phase separation.
In response, Applicant has presented data demonstrating 30 wt% lurisidone is too viscous, no benzyl alcohol results in color change to 20% benzyl alcohol results in phase separation.  The data presented is not commensurate in scope with the instant claim.  The instant claims are more broadly directed to the composition including an amphiphilic agent at 0.1 to 10 wt%. The presented examples are directed to benzyl alcohol as the only amphiphilic agent tested and thus are not commensurate in scope.  Additionally the results tested include no benzyl alcohol and 20% benzyl alcohol result 
In addition to the facts provided above, the examiner notes that the Affiant is the same as the Inventor of the instant application.  Therefore, the Affiant has an interest in the outcome of the instant application.  
In assessing the weight to be given expert testimony, the examiner may properly consider, among other things, the nature of the fact sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.  See Ex parte Simpson, 61 USPQ2d 1009 (BPAI 2001), Cf. Redac Int’l. Ltd. v. Lotus Development Corp., 81 F.3d 1576, 38 USPQ2d 1665 (Fed. Cir. 1996), Paragon Podiatry Lab., Inc. v. KLM Lab., Inc., 948 F.2d 1182, 25 USPQ2d 1561, (Fed. Cir. 1993).
Affidavits or declarations are provided as evidence and must set forth facts, not merely conclusions.  In re Pike and Morris, 84 USPQ 235 (CCPA 1949).

Examiner’s Note
Applicant's amendments and arguments filed 12/03/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 12/03/2021, it is noted that claims 1, 11-15 and 29-31 have been amended and no new matter or claims have been added.
New Rejection;
The following rejections are newly added based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 2 is directed to the non-aqueous liquid vehicle comprises a hydrophobic lipid comprising glyceryl ester of a C6-C24 fatty acid.  Instant claim 1 has been amended to the non-aqueous liquid vehicle being limited to the same glyceryl ester of a C6-C24 fatty acid, wherein alternative embodiment have been removed through amendment.  Thus instant claim 2 does not limit instant claim 1 as amended. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Modified Rejections:
	The following rejections are modified base on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11-15, 17-19 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0154918 (previously applied) in view of US 2002/0160967 (previously applied), US 2008/0247957 (previously applied) and US 2009/0286805 (previously applied).
Regarding claims 1 and 29-31, the limitation of a non-aqueous long acting injectable formulation comprising (i) about 5% to about 20% of poorly water soluble active pharmaceutical ingredient, (ii) about 80% to about 95% of a non-aqueous vehicle comprising a hydrophobic lipid comprising a glyceryl ester of a C6-C24 fatty acid and (iii) about 0.1 to about 10% of an amphiphilic agent is met by the ‘918 publication teaching injectable formulation of nanoparticulate olanzapine that produce a prolonged duration of action upon administration (abstract) wherein olanzapine is taught to be practically insoluble in water [0009].  The olanzapine is taught at 5 to 50% [0058].  
The limitation of wherein the active pharmaceutical ingredient is dispersed as discrete particles having a D90 particle size of about 0.5 um to about 25 um in the formulation is met by the ‘918 publication teaching the nanoparticulate is taught to have D90 and D99 of less than about 5 microns [0095].
The limitation of wherein the in vivo release of the active pharmaceutical ingredient is extended over a period of greater than about 1 week is met by the ‘918 publication teaching the drug released is preferably up to about 1 week, from about 2 weeks to about 6 months [0024].
Regarding claims 2-4, the limitation of wherein the non-aqueous liquid vehicle comprises a hydrophobic liquid selected from a group including olive oil is met by the ‘918 publication teaching the suitable parenteral injection may comprise a non-aqueous solution such as olive oil [0132].
Regarding claims 11-14, the limitation of wherein the active pharmaceutical ingredient has a D90 particle size of about 0.5 um to 15 um, to 10 um, D50 particle size of about 0.3 um to about 15 um or about 5 um is met by the ‘918 publication teaching the particles to have a particle size less than about 5 microns by weight, the value for D50, D90 and D99 ([0094], [0096]-[0097]).  The range of the particle size of olanzapine is 
Regarding claims 15 and 17, the limitation of wherein the amphiphilic agent is selected from a group including the elected benzyl alcohol is met by the ‘918 publication teaching preservatives including benzyl alcohol [0092].
Regarding the release rate in claim 29, the limitation of wherein administration of said dosage form to a subject increases the ratio of AUC/Cmax by at least 5 times that of immediate release dosage form is met by the ‘918 publication teaching a C-max of the invention to be at least 700% or at least about 1900% greater than the Cmax exhibited by the non-nanoparticle olanzapine formulation, at least about 1200% greater than the AUC exhibited by the non-nanoparticulate olanzapine formulation ([0048]-[0049]).
Regarding the release rate in claim 30, the limitation of wherein administration of said dosage form to a subject increase the half-life by at least 5 times that of immediate release dosage form is met by the ‘918 publication teaching conventional olanzapine reaches peak plasma levels in 5-8 hours and has a half-life of about 35 hours [0047] wherein the release rate of the instant invention is over 2 weeks to 6 months [0024].

The ‘918 publication does not specifically teach wherein the formulation is non-gelling and thixotropic with a viscosity of less than 10 poise at a shear rate of 10/s at 25 degrees C and a viscosity of greater than 15 poise at a shear rate of less than or equal to about 0.1/s at 25 degrees C (claim 1), 0.5 to about 50 poise at a shear rate of 1/s at 
The ‘918 publication does not specifically teach the elected non-aqueous liquid vehicle, sesame oil (claim 4).
The ‘918 publication does not specifically teach wherein administration of said dosage form to a subject increases the MRT by at least 5 times that of regular release dosage from (claim 31).
The ‘918 publication does not specifically teach wherein the active pharmaceutical ingredient is a free base or salt of lurasidone (claim 1).
The ‘967 publication teaches injection formulations based on sesame oil, medium chain triglycerides and a further solvent including aromatic alcohols (abstract).  The injection formulation includes active compound from 0.2 to 5%, sesame oil from 60 to 90% and 1 to 20% benzyl alcohol ([0008]-[0012]).  Viscosity can be adjusted to a desired low value by addition of medium chain triglycerides.  Additionally, the solubility of the active compound can be improved, the viscosity further reduced and the bioavailability of the active compound can be improved by addition of small amounts of benzyl alcohol [0015].  
The ‘957 teaches injectable formulations (abstract).  Liquid suspensions are prepared using conventional methods wherein vegetable oils such as olive and sesame oils [0016].
The ‘805 publication teaches a solution type preparation of lurasidone as an active ingredient containing at least benzyl alcohol (abstract).  The preparation is a parenteral preparation [0008], wherein the injection is intramuscular [0009].  The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a vegetable oil, olive oil, as taught by the ‘918 publication with a second vegetable oil, sesame oil, as taught by the ‘967 publication with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have a reasonable expectation of success in using the sesame oil in the composition taught by the ‘918 publication as the ‘918 publication teaches vegetable oils, such as olive oil, to be used in injectable formulations and the ‘967 publication teaches sesame oil can be used in injectable formulations.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success in using sesame oil in the formulation taught by the ‘918 publication because the ‘957 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use lurasidone as taught by the ‘805 publication in place of olanzapine as taught by the ‘918 publication (abstract) because lurasidone and olanzapine are both taught to be formulated as injectable compositions used in vegetable oil (‘805: abstract, [0020]; ‘918: abstract; [0132]).  One of ordinary skill in the art before the filing date of the invention would be motivated and have a reasonable expectation of success in using lurasidone in place of olanzapine as both olanzapine and lurasidone are both known antipsychotic agents (‘918 publication: [0004]; ‘805 publication: [0002]).  One of ordinary skill in the art before the effective filing date of the claimed invention would have a reasonable expectation of success in substituting lurasidone for olanzapine in the injectable formulation as lurasodine and olanzapine are both low water soluble compounds to be in oil injectable solutions (‘805: abstract; [0031], [0003]; ‘918: abstract, [009], [0132]).  It would have been obvious to one of ordinary skill in the art to substitute a first medicinal agent as taught by the ‘918 publication with a second medicinal agent, lurasidone, as taught by the ‘805 publication with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
The combination of references teach the structure of the claims, including the poorly water soluble active ingredient, the elected non-aqueous liquid vehicle and elected amphiphilic agent and particle sizes of the active ingredient in the claimed concentration and thus would necessarily have the functional features of the claim, including the formulation being non-gelling and thixotropic at the claimed shear rate and the increase in MRT upon administration.  The ‘957 publication teaches the specifically elected non-aqueous liquid vehicle, sesame oil, and additionally teaches it is known to optimize the viscosity using additives such as medium chain triglycerides.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent Applicant may present previously unmeasured characteristics.  When as here, the prior art appears to contain the exact same ingredients and Applicant’s own disclose supports the suitability of the prior composition as the inventive composition component, the burden is property shifted to Applicant to show otherwise.

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0154918, US 2002/0160967, US 2008/0247957 and 2009/0286805 as applied to claims 1-4, 11-15, 17-19 and 29-31 above, and further in view of US 4,772,271 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-4, 11-15, 17-19 and 29-31 are taught by the combination of the ‘918 publication, the ‘967 publication, the ‘957 publication and the ‘805 publication.  
The combination of references does not teach the formulation of any claim 1 and a pre-filled syringe or vial (claim 23).
The ‘271 patent teaches prefilled syringe comprising a reservoir containing a single dose of medicine to be injected (abstract).  The use of the syringe described above necessitates a simple preparatory phase which avoids any direct manipulation of medicine, and, consequently totally eliminates any risk of error and contamination (column 3, lines 60-70).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the injectable composition taught by the combination of references in the prefilled syringe taught by the ‘271 patent as the ‘271 patent teaches the syringe to be filled with a single dose of medicine to be injected (abstract) and the combination of references teach an injectable composition.  One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to use the composition taught by the combination of references in the syringe taught by the ‘271 patent as the ‘271 patent teaches the preparatory phase is very simple and the risk of contamination and error is eliminated (column 3, lines 60-70).
	Response to Arguments:

	103 over the ‘918 publication, the ‘967 publication and the ‘957 publication:
	Applicant argues the claims have been amended to recite lurasidone as was recited in claim 20 which is not listed in the rejection.
	In response, the rejection has been amended to include the ‘805 publication based on Applicant’s claim amendments to narrow the active agent to lurasidone.
	103 over the ‘918 publication, the ‘967 publication, the ‘957 publication and the ‘271 patent:
	Applicant argues the 271 patent does not cure the deficiencies of the cited documents.
	In response, Applicant’s arguments regarding the ‘918 publication, the ‘967 publication and the ‘957 publication are addressed above as first presented.
	103 over the ‘918 publication, the ‘967 publication, the ‘957 publication and the ‘805 publication:
	Applicant argues the ‘918 publication, the ‘967 publication and the ‘957 publication do not recite lurasidone or teach any lurasidone formulation.  To cure this the office relies on the ‘085 publication.  The ‘918 publication teaches olanzapine which has over a 500 fold difference in solubility in later relative to lurasidone.  Thus a skilled artisan would not expect a formation of olanzapine to have the same properties and similar release profile compared to lurasidone, nor would it be a simple swap and expect to get the same properties.  The skilled artisan would have no reason to combine 
	In response, the ‘805 publication teaches lurasidone in an injectable solution which contains benzyl alcohol and may be an oily preparation including sesame oil (abstract, [0009], [0015], [0020]).  The ‘918 publication is directed to an injectable product which contains benzyl alcohol, oil vehicle used for parenteral injection (abstract, [0132], [0109], [0132], [0092]).  Thus the ‘805 publication and the ‘918 contain an overlapping oily injectable vehicle containing benzyl alcohol for an injectable formulation, thus providing an expectation of success in use of lurasidone in the formulation taught by the ‘918 publication. One of ordinary skill in the art before the filing date of the invention would be motivated and have a reasonable expectation of success in using lurasidone in place of olanzapine as both olanzapine and lurasidone are both known antipsychotic agents (‘918 publication: [0004]; ‘805 publication: [0002]).  One of ordinary skill in the art before the effective filing date of the claimed invention would have a reasonable expectation of success in substituting lurasidone for olanzapine in the injectable formulation as lurasodine and olanzapine are both low water soluble compounds to be in oil injectable solutions (‘805: abstract; [0031], [0003]; ‘918: abstract, [009], [0132]).
	Applicant argues they dispute that a combination of teaching could have predicted that the claimed combination of elements at the indicated concentration would provide a stable formulation with a specific viscosity suitable for administration while providing the desired in vivo release profile.
in vivo release of the active pharmaceutical ingredient is extended over a period of greater than about 1 week is met by the ‘918 publication teaching the drug released is preferably up to about 1 week, from about 2 weeks to about 6 months [0024]. The ‘967 publication teaches injection formulations based on sesame oil, medium chain triglycerides and a further solvent including aromatic alcohols (abstract).  The injection formulation includes active compound from 0.2 to 5%, sesame oil from 60 to 90% and 1 to 20% benzyl alcohol ([0008]-[0012]).  Viscosity can be adjusted to a desired low value by addition of medium chain triglycerides.  Additionally, the solubility of the active compound can be improved, the viscosity further reduced and the bioavailability of the active compound can be improved by addition of small amounts of benzyl alcohol [0015].  The combination of references teach the structure of the claims, including the poorly water soluble active ingredient, the elected non-aqueous liquid vehicle and elected amphiphilic agent and particle sizes of the active ingredient in the claimed concentration and thus would necessarily have the functional features of the claim, including the formulation being non-gelling and thixotropic at the claimed shear rate and the increase in MRT upon administration.  The ‘957 publication teaches the specifically elected non-aqueous liquid vehicle, sesame oil, and additionally teaches it is known to optimize the viscosity using additives such as medium chain triglycerides.  
	Applicant argues nothing in the cited documents teach or provide any rationale for lurasidone formulation.  The combination of elements as at the indicated concentrations provide a stable formulation of lurasidone without agglomeration and a 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The formulation attributes are discussed above regarding the ‘918 publication, the ‘967 publication and the ‘957 publication.  The ‘805 publication provides the teaching of the specific active agent, lurasidone.
Applicant argues they have provided unexpected properties, such as an increased stability, inhibition of particle agglomeration, injectable viscosity and desired in vivo release.  Applicant direct the Office to Dr. Salah U. Ahmed declaration submitted April 30, 2021.
In response, the declaration presented April 30, 2021 was fully addressed in the previous office action dated 08/04/2021. The supplied examples are to a single concentration range of 3 specific drugs, benzyl alcohol and sesame oil, wherein the claims are broadly directed to lurasidone at a broad concentration range, the non-aqueous vehicle which is broadly claimed in both components and concentration range and amphiphilic agent with a broad concentration range.  Thus the examples containing 3 tested active agents, a single vehicle and a single amphiphilic agent, wherein the active agent particle size is not even disclosed is not commensurate in scope with the instant claims.  Additionally the agents are changed from polysorbate 80 in the water example to benzyl alcohol in the sesame oil example, thus making the comparison as to the aggregation cause not comparable due to changing multiple variables in the test 
Applicant argues a second declaration is presented by Dr. Salah U. Ahmed outlining the concentration of lurasidone and benzyl alcohol in a non-aqueous environment.
In response, Applicant’s arguments are fully discussed above in the declaration section.
Applicant argues the ‘805 publication as a whole includes its stated purpose of producing lurasidone solution (i.e. not a particle).
In response, the ‘805 publication teaches the solubilization of lurasidone in order to obtain a formulation used for injections [0016].  The ‘918 publication teaches the stable dispersion of nanoparticlulate size has different duration of action when administered and therefore are associated with desired prolonged duration of action [0139] wherein the formulation are injectable [0149].  Thus the ‘805 publication teaches the desire for an injectable formulation and the ‘918 publication teaches particle containing formulations which are capable of injection for a prolonged time period, thus teaching a reason to use particle in an injectable formulation. 
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613